In the United States Court of Federal Claims
                            Nos. 17-739C; 17-1991C (Consolidated)
                                    (Filed: March 20, 2018)

                                                )     Keywords: PILT Act; Appropriations
 KANE COUNTY, UTAH, individually and            )     Acts; Government Obligations;
 on behalf of all others similarly situated,    )     Underfunding.
                                                )
                       Plaintiffs,              )
                                                )
 v.                                             )
                                                )
 THE UNITED STATES OF AMERICA,                  )
                                                )
                       Defendant.               )
                                                )

Alan I. Saltman, Smith, Currie & Hancock LLP, Washington, DC, for Plaintiffs. Robert O.
Fleming, Jr., Smith, Currie & Hancock LLP, Atlanta, GA, Of Counsel.

Mark E. Porada, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department
of Justice, Washington, DC, with whom were Claudia Burke, Assistant Director, Robert E.
Kirschman, Jr., Director, and Chad A. Readler, Acting Assistant Attorney General, for
Defendant. Tony Irish, Division of General Law, Office of the Solicitor, Department of the
Interior, Of Counsel.

                                     OPINION AND ORDER

KAPLAN, Judge.

        In these consolidated cases, Plaintiff Kane County, Utah alleges that the Secretary of the
Interior violated federal law when, during three fiscal years, he failed to pay eligible units of
local government the full payments to which they were entitled under the Payments in Lieu of
Taxes (PILT) program, 31 U.S.C. §§ 6901–07. On December 21, 2017, this Court entered
summary judgment for Kane County in case number 17-739C, which concerns underpayments
for fiscal years 2015 and 2016. Kane Cty. v. United States (Kane Cty. I), No. 17-739C, 2017 WL
6603446 (Fed. Cl. Dec. 21, 2017). It held that §§ 6902 and 6903 of the PILT Act created an
obligation for the Department of the Interior to pay Kane County and other similarly-situated
units of local government the full payments to which the PILT Act entitled them for FYs 2015
and 2016, irrespective of a shortfall in the appropriations funding those payments.

       Shortly after this Court entered summary judgment in No. 17-739C, Kane County filed a
complaint in No. 17-1991C, challenging the Secretary’s failure to provide full PILT payments
for FY 2017. Currently before the Court are Kane County’s motion for summary judgment and
the government’s cross-motion to dismiss for failure to state a claim in that case. The cross-
motions raise a single legal issue: whether the government’s obligations under the PILT Act
were modified as a result of language in the Consolidated Appropriations Act, 2017, Pub. L. No.
115-31, 131 Stat. 135 (2017) (hereinafter the 2017 Appropriations Act), stating that “in the event
the sums appropriated for any fiscal year for payments pursuant to [the PILT Act] are less than
the full payments to all units of local government, then the payment to each local government
shall be made proportionally.” 131 Stat. at 452.

       For the reasons set forth below, the Court concludes that the relevant language in the
2017 Appropriations Act did not relieve the federal government of its obligation to provide Kane
County with the full payment to which it is entitled under the PILT Act. Accordingly, Kane
County’s motion for summary judgment as to liability is GRANTED and the government’s
motion to dismiss is DENIED.

                                        BACKGROUND

I.     The PILT Act

        As described in greater detail in Kane County I, the PILT Act is a federal statute that is
designed to “compensate[] local governments for the loss of tax revenues resulting from the tax-
immune status of federal lands located in their jurisdictions, and for the cost of providing
services related to these lands.” Lawrence Cty. v. Lead-Deadwood Sch. Dist. No. 40-1, 469 U.S.
256, 258 (1985). Section 6902 of the Act requires the Secretary of the Interior to make a
payment every year to “each unit of general local government in which entitlement land is
located.” 31 U.S.C. § 6902(a)(1). The amount of the payment is determined by certain formulas
set out in § 6903. Kane Cty. I, 2017 WL 6603446, at *2, *4; see also 31 U.S.C. § 6903(b)(1).

         Before FY 2008, § 6906 capped the government’s PILT obligations at the amount
appropriated each year by Congress, notwithstanding the formulas in § 6903. Kane Cty. I, 2017
WL 6603446, at *4 (citing Greenlee Cty. v. United States, 487 F.3d 871, 877–81 (Fed. Cir.
2007)). Where appropriations fell short during this period, payments to eligible local
governments were to be reduced proportionally pursuant to 43 C.F.R. § 44.51(b), which provides
that “[i]f Congress appropriates insufficient monies to provide full payment to each local
government during any fiscal year, the Department will reduce proportionally all payments in
that fiscal year.”

        Section 6906 was amended in 2008. Based on that amendment, and two subsequent
extensions, § 6906 directly appropriated the amount necessary to make full PILT payments each
fiscal year for FYs 2008 through 2014. See Kane Cty. I, 2017 WL 6603446, at *2; see also 31
U.S.C. § 6906.

        Since FY 2015, the PILT program has again been funded through the regular
appropriations process. And in Kane County I, the Court held that “[t]he plain meaning of
[§§ 6902(a)(1) and 6903(b)(1)] read together is that the Secretary of the Interior has an
obligation to make payments to each eligible unit of local government in an amount determined
through the methodology prescribed in the statute.” 2017 WL 6603446, at *4. It further found
that there was no language either in the current version of the PILT Act or in the appropriations
acts for FY 2015 or FY 2016 that modified the government’s obligation to make full PILT
payments. See id. at *6. Accordingly, the Court held that the current version of the statute



                                                2
mandated that the government pay eligible units of local government their full formula amounts,
notwithstanding a shortfall in appropriations in FYs 2015 and 2016. Id. at *8.

II.    The Impact of the 2017 Appropriations Act on PILT Beneficiaries

        For FY 2017, Congress appropriated $465,000,000 to fund PILT payments. 131 Stat. at
457. Additionally, in a section of the 2017 Appropriations Act entitled “Administrative
Provisions,” Congress designated $400,000 of that amount for administrative expenses, barred
all payments for formula amounts less than $100, and authorized and appropriated amounts
necessary to correct calculation errors from the previous fiscal year. Id. at 451–52. Finally, and
as pertinent here, the 2017 Appropriations Act’s administrative provision provides that “in the
event the sums appropriated for any fiscal year for payments pursuant to [the PILT Act] are less
than the full payments to all units of local government, then the payment to each local
government shall be made proportionally.” Id. at 452.

        The Department of the Interior calculated that under the § 6903 formulas, eligible local
governments were entitled to receive a total of $465,351,037 in § 6902 PILT payments for FY
2017. Compl. ¶ 22, ECF No. 1; see also U.S. Dep’t of Interior, Fiscal Year 2017 Payments in
Lieu of Taxes National Summary 8 (2017). Therefore, there was a slight shortfall in the amount
of money Congress appropriated to fund the PILT program for FY 2017. The Secretary of the
Interior accordingly reduced eligible recipients’ payments on a proportional basis, as required by
the 2017 Appropriations Act, so that each received approximately 99.7% of its formula
entitlement. See Compl. ¶¶ 23–26; Fiscal Year 2017 Payments in Lieu of Taxes National
Summary 8. As a result, Kane County was paid $1,102,628, i.e., $3,162 less than the $1,105,790
it was entitled to receive under the statutory formulas. Compl. ¶ 25; Fiscal Year 2017 Payments
in Lieu of Taxes National Summary 102.

III.   This Action

         On December 20, 2017, Kane County filed its complaint in case number 17-1991C. ECF
No. 1. Shortly afterwards, on December 29, 2017, it filed its motion for summary judgment as to
liability. ECF No. 5. The Court consolidated case number 17-1991C with case number 17-739C
on January 3, 2018. ECF No. 7. On January 26, 2018, the government filed its response and
cross-motion to dismiss. ECF No. 10. The parties subsequently filed reply briefs and oral
argument was held on the cross-motions on March 15, 2018.

                                           DISCUSSION

I.     Subject Matter Jurisdiction

        Pursuant to the Tucker Act, the United States Court of Federal Claims has jurisdiction to
“render judgment upon any claim against the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). The Tucker Act serves as a waiver of sovereign
immunity and a jurisdictional grant, but it does not create a substantive cause of action. Jan’s
Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). A
plaintiff, therefore, must establish that “a separate source of substantive law . . . creates the right


                                                  3
to money damages.” Id. (quoting Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)
(en banc in relevant part)). In Greenlee County, the court of appeals held that the PILT Act, 31
U.S.C. §§ 6901–07, is “a money-mandating source sufficient to confer jurisdiction on the Court
of Federal Claims.” 487 F.3d at 877. Accordingly, the Court has subject matter jurisdiction over
Kane County’s complaint.

II.    The Merits

        As noted above, the issue currently before the Court is whether the 2017 Appropriations
Act modified the Secretary’s obligation in FY 2017 to make PILT payments at the statutory
formula amounts. For the reasons set forth below, the Court finds that it did not, and that Kane
County is therefore entitled to recoup the amount by which it was underpaid in this Court. See id.
(stating that “[r]ather than limiting the government’s obligation, a ‘failure [of Congress] to
appropriate funds to meet statutory obligations prevents the accounting officers of the
Government from making disbursements, but such rights [remain] enforceable in the Court of
Claims’” (second and third alterations in original) (quoting N.Y. Airways, Inc. v. United States,
369 F.2d 743, 748 (Ct. Cl. 1966))).

        As the Court noted in Kane County I, it is “a ‘long . . . established’ rule that ‘the mere
failure of Congress to appropriate funds, without further words modifying or repealing, expressly
or by clear implication, the substantive law, does not in and of itself defeat a Government
obligation by statute.’” 2017 WL 6603446, at *5 (omission in original) (quoting Greenlee Cty.,
487 F.3d at 877). Further, because amending substantive legislation in an appropriations act is
“considered undesirable,” Congress must “clearly manifest” an intent to do so in the
appropriations act. N.Y. Airways, Inc., 369 F.2d at 749; see also United States v. Will, 449 U.S.
200, 221–22 (1980) (observing that “‘repeals by implication are not favored’” and that “[t]his
rule applies with especial force when the provision advanced as the repealing measure was
enacted in an appropriations bill” (first quoting Posadas v. Nat’l City Bank, 296 U.S. 497, 503
(1936), and then citing TVA v. Hill, 437 U.S. 153, 190 (1978))); Greenlee Cty., 487 F.3d at 877
(holding that “an unqualified right to compensation ‘should not be deemed abrogated or
suspended by subsequent enactments which merely appropriated a less amount . . . for particular
fiscal years, and which contained no words that expressly or by clear implication modified or
repealed the previous law’” (omission in original) (quoting United States v. Langston, 118 U.S.
389, 394 (1886))).

        Applying these principles, the Supreme Court has found that language in appropriations
acts stating that the amount appropriated is “in full” or “in full compensation” for a federal
obligation eliminates any further obligation beyond the amount appropriated for that fiscal year.
See Langston, 118 U.S. at 390–92. And, as the court of appeals noted in Greenlee County,
language making an obligation “subject to the availability of appropriations” may also have the
effect of limiting statutory obligations under benefits programs like the PILT program. 487 F.3d
at 878.

        The 2017 Appropriations Act does not contain language that expressly modifies the
entitlements created by the PILT Act. It does not provide that the Secretary’s obligation to make
payments is “subject to the availability of appropriations” or that “amounts are available only as
provided in appropriations laws.” Nor does it state that the amount appropriated shall be in full


                                                4
payment of the obligations imposed by the PILT Act. Instead, the 2017 Appropriations Act, in a
section entitled “Administrative Provisions,” contains language similar to that contained in the
Secretary’s regulations, which concern how to administer the funds appropriated in the event that
they are insufficient to meet the obligations imposed by the PILT Act. Compare 131 Stat. at 452
(stating that “in the event the sums appropriated for any fiscal year for payments pursuant to [the
PILT Act] are less than the full payments to all units of local government, then the payment to
each local government shall be made proportionally”) with 43 C.F.R. § 44.51(b) (providing that
“[i]f Congress appropriates insufficient monies to provide full payment to each local government
during any fiscal year, the Department will reduce proportionally all payments in that fiscal
year”).

        Nor does the legislative language modify the PILT Act’s entitlements by clear
implication because it is entirely possible to harmonize §§ 6902 and 6903 with the relevant
language in the 2017 Appropriations Act. See Langston, 118 U.S. at 394 (finding that a
modification of the underlying obligation would clearly be implied “by such provisions as would
compel the courts to say that harmony between the old and new statutes is impossible” and
rejecting any such modification in that case because, inter alia, “there [was no] positive
repugnancy between the old and the new statutes”). The provisions here are reconciled by
recognizing that the Administrative Provisions section of the 2017 Appropriations Act addresses
the potential problem in administering the PILT program where there is an unintentional shortfall
in appropriations.

       Thus, when Congress makes its appropriations decisions, it must necessarily rely upon
estimates which may ultimately differ from the Secretary’s calculation of the actual final
payments that are due to eligible local governments for that fiscal year. See Explanatory
Statement Submitted by Mr. Frelinghuysen of New Jersey, Chairman of the House Committee
on Appropriations, 163 Cong. Rec. H3327-01, H3882 (daily ed. May 3, 2017) (noting the
Department’s provision of a PILT estimate during the formulation of the FY 2017 budget); see
also Kane Cty. I, 2017 WL 6603446, at *6 n.6. It is thus to be expected that the amount initially
appropriated may fall short of the amount needed for full funding of the obligations to at least
some degree. Indeed, the Secretary’s estimates have fallen slightly short of the actual full
formula amounts in each of the last three fiscal years since the expiration of the direct funding
mechanism of § 6906. See Fiscal Year 2017 Payments in Lieu of Taxes National Summary 8;
U.S. Dep’t of Interior, Fiscal Year 2016 Payments in Lieu of Taxes National Summary 8 (2016);
U.S. Dep’t of Interior, October 2015 Addendum to Fiscal Year 2015 Payments in Lieu of Taxes
National Summary 1–5 (2015). The requirement that in such circumstances the Secretary make
proportional reductions in PILT payments addresses this fact of doing business.

        Moreover, there is nothing at all in the legislative history surrounding the 2017
Appropriations Act that suggests that Congress intended to modify the federal government’s
substantive obligation to provide eligible local governments with PILT payments at the formula
amounts. See Thompson v. Cherokee Nation of Okla., 334 F.3d 1075, 1085 (Fed. Cir. 2003)
(stating that “legislative history can be used as an interpretive guide to determine whether
language in an appropriations act constitutes a statutory cap”), aff’d, 543 U.S. 631 (2005); see
also Will, 449 U.S. at 222–24 (citing legislative history supporting congressional intent to
rescind raises through language in appropriations act); United States v. Dickerson, 310 U.S. 554,
561 (1940) (relying upon legislative history of appropriations acts to show Congress’s intent to


                                                5
suspend payment of reenlistment allowance). To the contrary, to the extent that it speaks to the
issue at all, the legislative history suggests that Congress intended the payments to be fully
funded.

         Thus, in the act’s explanatory statement, the Chairman of the House Committee on
Appropriations explained that the amount appropriated, $465 million, was “determined by the
most recent Department of the Interior calculation.”1 163 Cong. Rec. at H3882. He also stated
his understanding that “[f]ull funding for the Payments in Lieu of Taxes (PILT) program for
fiscal year 2017 is included.” Id. Further, the Chairman stated that House Report 114-632 and
Senate Report 114-281 “provid[ed] specific guidance . . . regarding the administration of
appropriated funds” and should carry “the same emphasis as the language included in this
explanatory statement.” Id. at H3874. That House Report stated that “[t]he [Appropriations]
Committee includes bill language providing full PILT funding for fiscal year 2017.” H.R. Rep.
No. 114-632, at 5 (2016); see also id. at 49 (recommending “$480,000,000 to fully fund the
Payments in Lieu of Taxes (PILT) program for fiscal year 2017”); id. (stating again that “[t]he
Committee has included bill language providing full funding for the Payments in Lieu of Taxes
(PILT) program for fiscal year 2017”). The referenced Senate Report also reflected that same
intent: it noted that the proposed appropriation act “provide[d] a total appropriation of
$480,000,000 for Payments in Lieu of Taxes [PILT],” which was “$28,000,000 above the
enacted level and sufficient to fully fund estimated payments for the fiscal year.” S. Rep. No.
114-281, at 56 (2016).

        Similar views are reflected in the floor debate. When an amendment was offered to
reduce PILT funding by approximately $13 million for FY 2017, Representative Calvert noted
his opposition, stating that “PILT is fully funded in this bill.” See 162 Cong. Rec. H4750-02,
H4752 (daily ed. July 12, 2016). The House then defeated the amendment. Id. Thus, this
legislative history reflects Congress’s belief that it was fully funding the PILT program. It
contains no evidence that Congress intended to provide less than full funding or to limit the
government’s obligation to the amount appropriated based on the Secretary’s preliminary
estimate.

        The cases cited by the government in support of its argument that the 2017
Appropriations Act modified the obligations contained in the PILT Act are distinguishable. In
Dickerson, for example, the underlying statute provided that service members who reenlisted
within ninety days of their discharges would be paid an enlistment allowance. 310 U.S. at 554–
55. In 1937, Congress passed an appropriations statute which stated that “no part of any
appropriation contained in this or any other Act for the fiscal year [at issue] shall be available for
the payment of [an] enlistment allowance to enlisted men for reenlistment . . . notwithstanding
the applicable provisions [of the act establishing the reenlistment allowance].” Id. at 556–57. The
Court concluded that this language, coupled with clear and consistent legislative history,


1
  The Chairman, Rep. Frelinghuysen, also noted that this more recent estimate from the
Department was less than the Department’s initial budget proposal (and earlier drafts of the PILT
appropriation) because of the length of time that had passed since that initial calculation, which
allowed for a more accurate consideration of factors such as inflation. 163 Cong. Rec. at H3882.



                                                  6
“suspend[ed] the enlistment allowance authorized” by statute for the fiscal year at issue. See id.
at 561.

        To state the obvious, the language of the 2017 Appropriations Act bears no resemblance
to the clear and express language of the statute at issue in Dickerson. As noted, the latter
specified that “no part of any appropriation contained in this or any other Act for the fiscal year
[at issue] shall be available” to fund the allowance. It contained a “notwithstanding” clause that
explicitly referenced the enlistment allowance statute. And it was also coupled with clear,
supportive legislative history that expressly reflected Congress’s intent to continue a suspension
of the enlistment allowance entitlement that had been in place for the preceding several years.

        Similarly clear legislative intent was revealed by the language at issue in United States v.
Will. That case concerned the effect of an appropriations act that provided that “[n]o part of the
funds appropriated in this Act or any other Act shall be used to pay the salary of an individual in
a position or office referred to in section 225(f) of the Federal Salary Act of 1967 . . . at a rate
which exceeds the salary rate in effect on September 30, 1976, for such position or office . . . .”
See 449 U.S. at 205–06 (omission in original) (quoting Legislative Branch Appropriation Act,
Pub. L. No. 94-440, 90 Stat. 1439 (1976)). The clear import of this language was supported by
legislative history that contained passages that “indicate[d] clearly that Congress intended to
rescind these raises entirely, not simply to consign them to the fiscal limbo of an account due but
not payable.” Id. at 224. No such clear language or legislative history exists here with respect to
the PILT Act.

        Finally, Highland Falls-Fort Montgomery Central School District v. United States, 48
F.3d 1166 (Fed. Cir. 1995), which the government contends “should control the outcome of this
case,” ECF No. 10 at 20, is also unhelpful to the government’s argument. At issue in Highland
Falls was the interplay between § 240(c) of the Impact Aid Act and certain appropriations laws.
See id. at 1168–69. Section 237 of the Impact Aid Act gave the Secretary of Education the
authority to provide payments to school districts where he found that the federal government’s
acquisition of property had “placed a substantial and continuing financial burden” on the district
and that the district was “not being substantially compensated for the loss in revenue from such
acquisition.” Id. at 1168 (quotation omitted). The Impact Aid Act also set forth two additional
entitlements at §§ 238 and 239.2 Id. And most pertinent to the issues before the court of appeals
in Highland Falls was § 240(c), which contained the methodology for determining the effect of a
failure by Congress to appropriate sufficient moneys to fully fund the three entitlements. It
provided that if any lump sum appropriation made to fund the entitlements was insufficient to
pay all three during any fiscal year, then the Secretary was to allocate the appropriation to
prioritize § 237 entitlements so that they would receive full funding. See id. (noting that
“§ 240(c) specifies that § 237 shall be funded at 100% of entitlements in those fiscal years in



2
 Section 238 provided an entitlement for districts that educate children of persons who reside
and work on federal property and § 239 provided for payments to districts that incur a sudden
and substantial increase in attendance by school children. Highland Falls-Ft. Montgomery Cent.
Sch. Dist., 48 F.3d at 1168.



                                                 7
which the total amount appropriated by Congress is insufficient to fund all entitlements under the
Act”).

        The complaint in Highland Falls arose out of Congress’s decision for FY 1989 through
FY 1993 to earmark funds for each of the three entitlement programs, rather than making single
lump sum appropriations for all three. Id. at 1169. During those years, § 237 recipients did not
receive their full entitlement amounts. See id. Instead, the Secretary of Education funded each
entitlement at the level specified in the earmarks, limiting the recipients’ payments accordingly.
Id.

        The plaintiff in Highland Falls, a school district that did not receive its full entitlement
under § 237, brought suit seeking compensation based on the alleged underpayment. Id. The
issue before the Federal Circuit was “whether, in the face of underfunding by Congress, DOE
erred in allocating funds for § 237 entitlements based upon the amounts earmarked for that
section in the respective appropriations laws, instead of funding § 237 entitlements at 100% in
accordance with § 240(c)” of the Impact Aid Act. Id. at 1170.

        The court of appeals concluded that the Department of Education did not err in not fully
funding § 237 entitlements where Congress earmarked specific amounts for §§ 237, 238 and 239
during the years at issue. See id. at 1170–71. It observed that it had “great difficulty imagining a
more direct statement of congressional intent [regarding the funding of § 237 entitlements] than
the instructions in the appropriations statute at issue here.” Id. at 1170. Moreover, its conclusion
that § 237 payments would be limited by the amount earmarked for those payments by Congress
was compelled by two other statutory provisions, which restrict agency authority with respect to
the allocation of appropriated funds, 31 U.S.C. §§ 1341(a)(1)(A) and 1532. Id. at 1171.3

        The court stated that, if possible, § 240(c) of the Impact Aid Act should be read as being
consistent with the FY 1989 through FY 1993 appropriations acts and with Title 31. Id.
(observing that “when two statutes are capable of co-existence, it is the duty of the courts, absent
a clearly expressed congressional intention to the contrary, to regard each as effective” (quoting
Morton v. Mancari, 417 U.S. 535, 551 (1974))). Thus, it found that the Secretary of Education’s
approach was consistent with this principle because it “gave effect to § 240(c) by applying that
provision when an appropriations law provided a lump-sum appropriation not specifically
earmarked for various sections of the Act” and also “gave effect to the funding decisions of
Congress, which earmarked specific amounts for § 237 entitlements.” Id. It “also harmonized the
requirements of the Act and the appropriations statutes with the requirements of 31 U.S.C.
§§ 1341(a)(1)(A) and 1532.” Id.

       Highland Falls does not assist the government’s position here; in fact, the case is
inapposite. In Highland Falls, the court of appeals did not rule that the earmarks in the
appropriations acts modified the Secretary of Education’s payment obligations under § 240(c) (or

3
 Section 1341(a)(1)(A) prohibits an officer or employee of the federal government from making
or authorizing an expenditure in excess of the amount available for such an expenditure in an
appropriations act. Section 1532 precludes an agency from withdrawing funds from one
appropriation account and crediting them to another, unless authorized by law.



                                                   8
under the entitlement itself, § 237) as the government contends occurred here with respect to the
Secretary of the Interior’s obligations under the PILT Act. To the contrary, cognizant of the
principle that it is the duty of the court to reconcile apparently conflicting statutory provisions,
the court concluded that the priority funding mechanism for § 237 entitlements that was set forth
in § 240(c) was not applicable in years when Congress earmarked funds for the entitlement
programs. See id. It held that § 240(c) only applied where Congress used a lump sum
appropriation that covered all three programs. See id. Here, there is no alternative allocation
method, like § 240(c), upon which Kane County relies. And more importantly, the court’s
command that provisions of law not be read to conflict whenever possible dictates that the
language in the 2017 Appropriations Act be read only as administrative guidance for the
Department and not in conflict with the clear entitlement to full formula payments under
§§ 6902–03.

        In short, the cases the government cites in support of its arguments are either
distinguishable or inapposite. The 2017 Appropriations Act does not explicitly cap or partially
repeal the government’s PILT Act obligations for FY 2017, nor does it clearly imply or manifest
such an intent. Accordingly, as in Kane County I, the government was obligated to pay Kane
County its full statutory formula amount under the PILT program for FY 2017. It failed to do so,
and Kane County is entitled to judgment as a matter of law.

                                         CONCLUSION

         For the foregoing reasons, the government’s motion to dismiss is DENIED and Kane
County’s motion for summary judgment as to liability is GRANTED. The parties shall file a
joint status report within fourteen days proposing a schedule for further proceedings in these
consolidated cases.

       IT IS SO ORDERED.



                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




                                                 9